 1                                                                 The Honorable Ricardo S. Martinez
                                                                    The Honorable Brian A. Tsuchida
 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 9
     IAN PERRY,                                       )   Case No. 2:20-cv-01622-RSM-BAT
10                                                    )
                                      Plaintiff,      )   [PROPOSED] ORDER GRANTING
11                                                    )   STIPULATED MOTION FOR
                     vs.                              )   LEAVE TO FILE FIRST AMENDED
12                                                    )   COMPLAINT
     STATE OF WASHINGTON, et al.,                     )
13                                                    )   Note on Motion Calendar:
                                      Defendants.     )   May 21, 2021
14                                                    )

15           BEFORE this Court is the parties’ Stipulated Motion for Leave to File First Amended

16   Complaint. Having reviewed said motion and the pleadings and filings in support of and in
17   opposition to, the Court deems itself otherwise fully advised of the premises.

18           Accordingly, IT IS HEREBY ORDERED:

19           The Stipulated Motion for Leave to File First Amended Complaint is GRANTED.

20

21

22

23


     [PROPOSED] ORDER GRANTING STIPULATED MOTION FOR                        Civil Rights Justice Center, PLLC
     LEAVE TO FILE FIRST AMENDED COMPLAINT - 1                                   2150 N 107th Street, Suite 520
     CASE NO. 2:20-cv-01622-RSM-BAT                                               Seattle, Washington 98133
                                                                             (206) 557-7719 / Fax: (206) 659-0183
 1           IT IS SO ORDERED.

 2           DATED this __________ day of ____________________________, 2021.

 3

 4                                                 __________________________________
                                                   Honorable Brian A. Tsuchida
 5                                                 United States Magistrate Judge

 6   Presented by:

 7   CIVIL RIGHTS JUSTICE CENTER, PLLC

 8
     /s/Darryl Parker_____________________
 9   Darryl Parker, WSBA #30770
     Attorney for Plaintiff
10

11   Approved as to Form:

12   ROBERT W. FERGUSON
     Attorney General
13
     /s/Michelle H. Hansen______
14   MICHELLE H. HANSEN, WSBA #14051
     Assistant Attorney General
15   Attorney for DOC Defendants

16
     WILLIAMS KASTNER
17
     /s/Heidi L. Mandt_______
18   HEIDI L. MANDT, WSBA #26880
     Attorney for Defendant Marquetta Washington
19

20

21

22

23


     [PROPOSED] ORDER GRANTING STIPULATED MOTION FOR              Civil Rights Justice Center, PLLC
     LEAVE TO FILE FIRST AMENDED COMPLAINT - 2                         2150 N 107th Street, Suite 520
     CASE NO. 2:20-cv-01622-RSM-BAT                                     Seattle, Washington 98133
                                                                   (206) 557-7719 / Fax: (206) 659-0183
 1                                      CERTIFICATE OF SERVICE

 2             I, Krithi Basu, under penalty of perjury under the laws of the State of Washington,

 3   declare as follows:

 4             I am a legal assistant at the Civil Rights Justice Center, PLLC, ad am over the age of 18.

 5   On the date in the manner indicated below, I caused the foregoing [PROPOSED] ORDER

 6   GRANTING STIPULATED MOTION FOR LEAVE TO FILE FIRST AMENDED

 7   COMPLAINT and this CERTIFICATE OF SERVICE to be electronically filed with the Clerk of

 8   the Court using the CM/ECF system, which will send notification of the filing to all counsel of

 9   record.

10             DATED this 21st day of May, 2021 at Seattle, Washington.

11

12                                                                  /s/ Krithi Basu______________
                                                                    Krithi Basu, Legal Assistant
13

14

15

16

17

18

19

20

21

22

23


     [PROPOSED] ORDER GRANTING STIPULATED MOTION FOR                          Civil Rights Justice Center, PLLC
     LEAVE TO FILE FIRST AMENDED COMPLAINT - 3                                     2150 N 107th Street, Suite 520
     CASE NO. 2:20-cv-01622-RSM-BAT                                                 Seattle, Washington 98133
                                                                               (206) 557-7719 / Fax: (206) 659-0183
